     Case 3:19-cv-02344-BEN-JLB Document 28 Filed 07/23/20 PageID.438 Page 1 of 7


 1
2
3
4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MRSI SYSTEMS, LLC,                                  Case No.: 3:19-cv-02344-BEN-JLB
12                                     . Plaintiff,
                                                          ORDER DENYING MOTION TO
13    V.                                                  DISMISS
14    PALOMAR TECHNOLOGIES, INC.,
                                                          [ECF No. 20]
15                                     Defendant.
16
17         PlaintiffMRSI Systems, LLC ("MRSI"), alleges Defendant Palomar Technologies,
18   Inc. ("Palomar"), directly and indirectly infringes on four patents it holds in the field of
19   die-bonding systems. Compl., ECF No. 1, ,r,r 1-2, 32, 48, 59, 69. Palomar moves to
20   dismiss the Complaint for failure to state claims upon which relief can be granted
21   pursuant to Federal Rule of Civil Procedure 12(b)(6). Mot., ECF No. 20-1. MRSI
22   opposes the motion. Opp'n., ECF No. 24. For the reasons set forth below, the Court
23   DENIES the motion to dismiss.
24   Ill
25   Ill
26   Ill
27   Ill
28   Ill

                                                      I
                                                                                3: l 9-cv-02344-BEN-JLB
     Case 3:19-cv-02344-BEN-JLB Document 28 Filed 07/23/20 PageID.439 Page 2 of 7


 1 I.      BACKGROUND 1
2          MRSI is a manufacturer of automated, precision, high-speed bonding and epoxy-
3    dispensing systems used in complex microelectronic and optoelectronic devices. Comp.,
4    ECF No. 1, ,r 4. These bonding and epoxy-dispensing systems use mechanical vision and
 5 software to establish connections between circuit boards and their "packages," which are
 6   critical to the assembly and manufacture of electronics in industries such as aerospace
 7   and telecommunications. Id. at ,r,r 10-12. Palomar is a competitor ofMRSI, and the
 8   parties are also engaged in patent litigation involving the validity of one of Palomar's
 9   patents in the District of Massachusetts. Mot., ECF No. 20-1, 1.
10         The instant action involves four patents-in-suit: U.S. Patent Nos. 7,324,710 ("the
11   '710 Patent"), 7,109,510 ("the '510 Patent"), 9,032,611 ("the '611 Patent"), and
12   9,648,795 ("the '795 Patent"). Compl., ECF. No. 1, '\[l. Each patent relates to methods,
13   devices, and software involved in aligning and attaching semiconductor parts on printed
14   circuit boards. Id.   ,r,r 19, 23, 26, 29.
15         The '710 Patent is entitled "Method and Device for Determining Nominal Data for
16   Electronic Circuits by Capturing a Digital Image and Compare with Stored Nominal
17   Data." Compl. Ex. H, ECF No. 1-10. The '710 Patent allows for faster and more
18   accurate mounting of components on printed circuit boards through the use of a priori
19   knowledge of the appearance of electronic devices. Id. at Col. 2:29-35. The first claim
20   alleges infringement of the '710 Patent related to Palomar's VisionPilot software and its
21   integration into Palomar's accused products. Id.   ,r,r 34-38.
22         The,'510 Patent is entitled "Method and Apparatus for Aligning a Substrate on a
23   Stage." Compl. Ex. I, ECF No. 1-11. As the name indicates, this patent is directed
24   toward an apparatus and method that allows for precision placement and alignment of a
25
26
      1
27    The Court here is not making any findings of fact, but rather summarizing the relevant
     allegations of the Complaint for purposes of evaluating Defendant's Motion to Dismiss.
28

                                                   2
                                                                               3: 19-cv-02344-BEN-JLB
     Case 3:19-cv-02344-BEN-JLB Document 28 Filed 07/23/20 PageID.440 Page 3 of 7


 1 "die" on a "stage," which could be done through the use of a robotic device that uses a
 2   laser to provide accurate placement. Comp!., ECF No. 1, 1124, 51-52. The second claim
3    alleges infringement of the '510 Patent related to Palomar's accused Die Bonders. Id. at
 4   ,, 49-52.
 5          The '611 Patent is entitled "Apparatus for Generating Patterns on Workpieces."
 6   Comp!. Ex. J, ECF No. 1-12. The invention includes a pick-and-place tool containing a
 7   "die position determining unit" that helps provide accurate placement of a die. Comp!., 1
 8   27. The third claim alleges infringement of the '611 Patent. Id. at 164.
 9          The '795 Patent is entitled "Pick-and-Place Tool." Comp!. Ex. K, ECF No. 1-13.
10   The '795 Patent is a continuation of the '611 Patent, and also concerns a pick-and-place
11   tool containing a "die position determining unit." Id. At issue here is the '795 Patent's
12   limitation that the pick-and-place tool be "further configured to output the position
13   information to an external patterning tool." Id. at Col. 16:56-59. The fourth claim
14   alleges infringement of the '795 Patent. Comp!., ECF No. 1, 174.
15   II.    DEFENDANT'S MOTION TO DISMISS
16          A. Legal Standard
17          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) must be
18   granted where the pleadings fail to state a claim upon which relief can be granted. When
19   considering a Rule 12(b)(6) motion, the court must "accept as true facts alleged and draw
20   inferences from them in the light most favorable to the plaintiff." Stacy v. Rederite Otto
21   Danielsen, 609 F.3d 1033, 1035 (9th Cir. 2010). A plaintiff must not merely allege
22    conceivably unlawful conduct but must allege "enough facts to state a claim to relief that
23    is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim
24    is facially plausible 'when the plaintiff pleads factual content that allows the court to
25    draw the reasonable inference that the defendant is liable for the misconduct alleged."'
26   Zixiang Liv. Kerry, 710 F.3d 995, 999 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556
27    U.S. 662, 678 (2009)). "Threadbare recitals of the elements of a cause of action,
28    supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

                                                     3
                                                                                 3: l 9-cv-02344-BEN-JLB
     Case 3:19-cv-02344-BEN-JLB Document 28 Filed 07/23/20 PageID.441 Page 4 of 7


 1          The parties disagree about how this standard is applied to patent cases. Compare
2 Mot., ECF No. 20-1, 13-16 and Reply, ECF No. 25, 2-3 with Opp'n., ECF No. 24, 11-14.
 3 Palomar urges the Court to adopt a pleading standard requiring allegations that "permit a
4    court to infer that the accused product infringes each element of at least one claim" of the
 5 asserted patent. Mot., ECF No. 20-1, 13 (quoting Scripps Research Inst. v. Illumina, Inc.,
 6   16-cv-661-JLS-BGS, 2016 WL 6834024, at *5 (S.D. Cal. Nov. 21, 2016)). MRSI asks
 7 the Court to follow the Federal Circuit's holding in Nalco Company v. Chem-Mod, LLC,
 8 where the court stated "the Federal Rules of Civil Procedure do not require a plaintiff to
 9   plead facts establishing that each element of an asserted claim is met." 883 F.3d 1337,
10   1350 {Fed. Cir. 2018).
11          Palomar argues that after the abrogation of Federal Rule of Civil Procedure Form
12   18 on December 1, 2015, the Federal Circuit's decision in Nalco is "no longer
13   applicable." Reply, ECF. No. 25, 2. Nalco was decided on February 27, 2018, more than
14 two years after the abrogation took effect. 883 F. 3d 1337 (Fed. Cir. 2018). Nonetheless,
15   Palomar argues Nalco is not applicable because the complaint there was filed before the
16   abrogation of Form 18, and "thus the Federal Circuit applied the earlier Form 18 pleading
17 requirement." Reply, ECF No. 25, n 1. This is simply incorrect. Instead, the Federal
18   Circuit said in Nalco it "need not resolve" the question of whether Form 18 provides the
19   relevant pleading standard because the complaint at issue was "sufficient under the
20   current version of the Federal Rules and those cases interpreting those rules." Nalco, 883
21   F. 3d at 1347 n.2.
22          This Court stated in Small Axe Enterprises, Inc. v. Amscan, Inc., "[w]ith the
23   abrogation of Form 18, the normal plausibility pleading standard of Twombly and Iqbal
24   governs in patent cases." 16-cv-00981-BEN-WVG, 2017 WL 1479236, *4 n. 3 (Apr. 25,
25   2017). This Court, however, declined to adopt an "each element" pleading requirement
26   because the complaint at issue failed to allege sufficient facts under even the Twombly
27   and Iqbal standard. Id. at *3. Noting the Federal Circuit has still not weighed in on this
28    issue, this Court again declines to adopt an "each element" pleading requirement. As will

                                                   4
                                                                               3: l 9-cv-02344-BEN-JLB
     Case 3:19-cv-02344-BEN-JLB Document 28 Filed 07/23/20 PageID.442 Page 5 of 7


 1 be discussed below, however, MRSI's Complaint plausibly alleges sufficient facts to
2    support infringement of each of the four patents-in-suit under either test.
3           B. Analysis
4           MRSI's first claim alleges direct and indirect infringement of the '710 Patent.
 5 Comp!., Doc. No. 1,132. The Complaint specifically identifies five of Palomar's
 6 accused products that allegedly infringe on claims 1 and 26 of the '710 Patent. Id. at 1
 7 33. It further provides extensive factual support for its claims. Id. at 1134-40. Palomar
 8 argues the Complaint fails to allege "a sufficient factual bases [sic] to support any
 9 contention that the accused products use a prori nominal appearance data as required by
10   claims 1 and 26." Mot., ECF No. 20-1, 17. Palomar's argument is based on its own
11   interpretation of the '710 Patent's claims. Id. These objections to "infringement read
12   like classic Markman arguments," and are best suited for claims construction. Nalco, 883
13   F.3d at 1349. Moreover, it is not appropriate to decide factual disputes on a motiori to
14   dismiss. Id. Accordingly, the motion to dismiss is denied with respect to alleged
15   infringement of the '710 Patent.
16          MRSrs second claim alleges direct and indirect infringement of the '510 Patent.
17   Comp!., ECF No. 1,148. The Complaint specifically identifies two of Palomar's
18   accused products that infringe on claim 17 of the '510 Patent. Id. at 11 48-51. Palomar
19   argues MRSI has not alleged "that the 'stages' are moveable in either the x or y direction
20   nor does MRSI allege the workpiece is somehow scraped across the stage in an x or y
21    direction." Mot., ECF No. 20-1, 18. MRSI alleges each limitation in claim 17 of the
22    '510 Patent is infringed in Palomar's named accused products. Comp!., ECF No. 1, 11
23    51-54. "It is irrelevant at this stage whether Plaintiffs allegations are accurate, as the
24    Court accepts all of Plaintiffs allegations as true ... The Court only requires that Plaintiff
25    plausibly alleges that a product or products of Defendant infringes on at least one claim
26    of the [asserted] patent." Scripps Research Inst., 2016 WL 6834024, at *6, quoting
27    Telesign Corp. v. Twilio, Inc., No. 16-cv-2106-PSG-SSX, 2016 WL 470873, at *4 (C.D.
28    Cal. Aug. 3, 2016). MRSI has plausibly alleged Palomar's accused products infringe

                                                     5
                                                                                 3: 19-cv-02344-BEN-JLB
     Case 3:19-cv-02344-BEN-JLB Document 28 Filed 07/23/20 PageID.443 Page 6 of 7


 1 each element of claim 17 of the '510 Patent. Accordingly, the motion to dismiss is
2    denied with respect to alleged infringement of the '510 Patent.
3           MRSI's third claim alleges direct and indirect infringement of the '611 Patent.
4    Comp!., ECF No. 1, ,r 59. The Complaint specifically identifies that at least Palomar's
5    3880 Die Bonder, an accused product, infringes on claim 1 of the '611 Patent. Id. at ,r 60.
6 It further provides extensive factual support for its claims. Id. at ,r,r 31-46, 60-64.
 7 Palomar argues the Complaint fails to allege the accused products contain an image
 8   writer or an image write controller that is configured to generate adjusted pattern data.
 9   Mot., ECF No. 20-1, 19. The Court finds the allegations contained in the Complaint
10   plausibly state a claim for infringement. MRSI alleges Palomar's 3880 Die Bonder has
11   an image write controller that uses Palomar's VisionPilot system, which plausibly
12   generates adjusted pattern data. Comp!., ECF No. 1, ,r 63. The relevant portion of the
13   Complaint specifically references the VisionPilot system and plausibly describes a theory
14   of infringement. Id. Palomar's argument that the Complaint misidentifies an epoxy
15   dispenser as an image writer is likewise unavailing. Mot., ECF No. 20-1, 19. This is a
16   factual argument not appropriate for a motion to dismiss. Nalco, 883 F .3d at 1349.
17   Accordingly, the motion to dismiss is denied with respect to alleged infringement of the
18    '611 Patent.
19          MRSI's fourth claim alleges direct and indirect infringement of the '795 Patent.
20    Comp!., ECF No. 1, ,r 69. The Complaint specifically identifies Palomar's accused
21   products, of which there are only six, as.the products that infringe on claim 1 of the '795
22   Patent. Id. at ,r 70. It further provides extensive factual support for its claims. Id. at ,r,r
23    31-46, 58-67, 70-73. Palomar argues the Complaint fails to allege the accused products
24   use "an adjusted pattern based upon adjusting original pattern data" and "is devoid of any
25    allegation that [one accused product] is configured to 'output' the position information to
26    an 'external patterning tool."' Mot., ECF 20-1, 20. As with the '611 Patent discussed
27    above, the Court finds the allegations plausibly state a claim for infringement. l\1RSI
28    alleges the accused products use Palomar's VisionPilot system, which plausibly generates

                                                     6

                                                                                   3: 19-cv-02344-BEN-JLB
     Case 3:19-cv-02344-BEN-JLB Document 28 Filed 07/23/20 PageID.444 Page 7 of 7


 1 adjusted pattern data. Compl., ECF No. 1, ~ 63. The relevant portion of the Complaint
 2   specifically references the VisionPilot system and plausibly describes a theory of
 3   infringement. Id. at~~ 72-73. Palomar's argument regarding the "external patterning
 4   tool" is again not appropriate for a motion to dismiss. Nalco, 883 F.3d at 1349.
 5 Accordingly, the motion to dismiss is denied with respect to alleged infringement of the
 6   '795 Patent.
 7                                        CONCLUSION .
 8         For the foregoing reasons, Defendant's Motion to Dismiss (ECF No. 20) is
 9   DENIED.
10         IT IS SO ORDERED.
11   Dated: Julyt:,_~
12
                                                  n.     er T. Benitez
13
                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7

                                                                               3: 19-cv-02344-BEN-JLB
